DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 7, 11, 12, and 17, filed 09/27/2022, with have made the claim objections moot.  The claim objections of 07/27/2022 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12, 18, 20-21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 12: Line 1-14 states: “12. A hand drying device comprising: a first casing having an air intake and an air outlet; and an electric blower that is fixed inside the first casing, the electric blower sucking in air external to the first casing through the air intake and sending the air outside the first casing through the air outlet, wherein the electric blower includes: a motor; a first rotor blade provided on one end side of the motor in an axial direction; a second rotor blade provided on another side of the motor opposite to the first rotor blade in the axial direction; a second casing covering the first rotor blade and the second rotor blade and including a first outlet formed to face the motor and a second outlet formed to face the motor; a first stator blade provided to face the first rotor blade; and a second stator blade provided to face the second rotor blade,”. 
This subject matter was not described in such a way as to show the inventor had possession of the claimed invention, because the specification and figures do not disclose a first casing having an electric blower fixed inside the first casing (where the electric blower includes the elements recited in Line 7-14 of claim 12). Furthermore in view of applicants remarks (Page 10 Line 1-end of Page 10) filed on 09/27/2022, applicant articulates that elements 32a, and 32b correspond to the “first outlet formed to face the motor” and the “second outlet formed to face the motor” thus element 30 (i.e. 30; 30a,30b - left hand side, 30a,30b - right hand side) must correspond to the claimed “second casing covering the first rotor blade 21a and the second rotor blade 21b”. However if this is the case, then there is nothing left to define the structure of the claimed “first casing having an air intake and an air outlet; and an electric blower that is fixed inside the first casing”, wherein the electric blower includes the elements recited in Line 7-14 of claim 12. Furthermore, the as filed specification was searched for an explanation of what the claimed “first casing” and the claimed “second casing” were intended to be by the inventor. However such an explanation was not found in the specification. Therefore, for the reasons explained above, the amendments to claim 12 are new matter.
	Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison USPN 3145641 in view of JP-2011019860.
 
    PNG
    media_image1.png
    556
    844
    media_image1.png
    Greyscale
 Annotated Figure 3 of Morrison USPN 3145641 (Attached Figure 2)

    PNG
    media_image2.png
    324
    827
    media_image2.png
    Greyscale

Annotated Figure 5 of Morrison USPN 3145641 (Attached Figure 4)
Regarding Claim 1: Morrison USPN 3145641 discloses the limitations: An electric blower (the electric blower is defined by the sum of its pats) comprising: a motor 7, the motor mounted on a bracket (mounted on brackets = 9, Column 2 Line 15-20); a first rotor blade (16 on left hand side of Fig 2) provided on one end side of the motor (left hand side of motor 7 in Fig 2) in an axial direction; a second rotor blade (16 on right hand side of Fig 2) provided on another side of the motor (right hand side of motor 7 in Fig 2) opposite to the first rotor blade in the axial direction (the right hand side is opposite the left hand side in the axial direction); a casing 1 covering the first rotor blade and the second rotor blade (as seen in Figures 1-2 of Morrison, casing 1 covers both the first rotor blade and the second rotor blade) and including a first outlet (see Annotated Figure 5 of Morrison USPN 3145641 (Attached Figure 4) above; the claimed first outlet = the indicated first outlet portion, --it is noted that the claim does not provide any particular language to spatially constrain the first outlet with respect to the second outlet and vice versa; additionally, the language of the claim does not preclude the interpretation taken by the examiner) formed to face the motor (see Annotated Figure 3 of Morrison USPN 3145641 (Attached Figure 2) above; as seen in Attached Figure 2 and Attached Figure 4, one is able to look through the respective outlets (i.e. outlet portions) and see the motor, thus the outlets face the motor when viewed in the direction indicated in Attached Figure 2, Additionally or in the alternate, element 12a is part of the respective outlets (i.e. outlet portions) and the structure of element 12a faces the motor, thus the respective outlets are formed to face the motor as claimed) and a second outlet (Attached Figure 4) formed to face the motor (as seen in Attached Figure 2and Attached Figure 4, one is able to look through the respective outlets (i.e. outlet portions) and see the motor, thus the outlets face the motor when viewed in the direction indicated in Attached Figure 2, Additionally or in the alternate, element 12a is part of the respective outlets (i.e. outlet portions) and the structure of element 12a faces the motor, thus the respective outlets are formed to face the motor as claimed); wherein the first rotor blade (16 on left hand side of Fig 2) is a first mixed flow fan (fan 16 on left hand side of Fig 2 is able to move air in both the axial direction and the radial direction, thus it is a mixed flow fan), and the second rotor blade (16 on right hand side of Fig 2) is a second mixed flow fan (fan 16 on right hand side of Fig 2 is able to move air in both the axial direction and the radial direction, thus it is a mixed flow fan). Morrison USPN 3145641 is silent regarding the limitations: a first stator blade provided to face the first rotor blade; and a second stator blade provided to face the second rotor blade, wherein the first stator blade includes: a first main plate having a first surface and a second surface that is a surface on a side opposite to the first surface; and a plurality of vanes formed on the first surface and to regulate an air current generated by rotation of the first rotor blade, wherein the plurality of first stator vanes are arranged in a radial pattern around a rotation center of the first rotor blade.
However, JP-2011019860 does disclose the limitations: a motor 11, the motor rotatably supported by a bracket (reference numeral 11 denotes a rotor 12 and a stator 13, which is an electric motor rotatably supported by a bracket 27, also see Fig 1); a first rotor blade 15 provided on the motor (i.e. attached to an axial end of output shaft 14 of the motor) in an axial direction (see Figure 1); a first stator blade (= diffuser 20, it is noted that the first stator blade is defined by the sum of its parts) provided to face the first rotor blade (element 22 of diffuser 20 radially faces the rotor blade, see Fig 1); wherein the first stator blade (diffuser 20) is fixed to the bracket (element 20 is disposed between motor 11 and rotor blade 15 and is fixed to the bracket 27) includes: a first main plate (= plate portion generally indicated by element 20 in Fig 1 & circular main plate 21) having a first surface (= top surface of elements 20 and 21 in Fig 1) and a second surface (= bottom surface of elements 20 and 21 in Fig 1) that is a surface on a side opposite to the first surface (the bottom surface is a surface on a side (e.g. the bottom) opposite to the first surface (e.g. the top surface)); and a plurality of vanes (i.e. plurality of substantially arc-shaped stationary blades 22 with extended portions 23, see Fig 1-3) formed on the first surface (as seen in Fig 1, element 22 is formed on the first surface) and to regulate an air current generated by rotation of the first rotor blade (i.e. regulate the pressure and speed of the air current generated by rotation of the rotor blade, see Page 3 of JP-2011019860), wherein the plurality of vanes (22,23) are arranged in a radial pattern (i.e. radial pattern seen in Fig 2-3) around a rotation center (i.e. element 14 in Fig 1-3) of the first rotor blade 15, wherein the first rotor blade 15 is a first mixed flow fan (element 15 is able to move air in both the axial direction and the radial direction, thus it is a mixed flow fan). Additionally, when the teachings of JP-2011019860 are also applied to the other axial end of Morrison USPN 3145641, JP-2011019860 discloses the limitations: a motor 11, the motor rotatably supported by a bracket (reference numeral 11 denotes a rotor 12 and a stator 13, which is an electric motor rotatably supported by a bracket 27); a second rotor blade 15 provided on the motor (i.e. attached to output shaft 14 of the motor); and a second stator blade (= 20,21,22,23) provided to face the second rotor blade (element 22 radially faces the rotor blade 15, see Fig 1).
Further it is noted that Morrison USPN 3145641 states: electric motor 7 having its shaft 8 projecting from each end is mounted on brackets 9 fixed to the base plate (Column 2 Line 15-17). Thus motor 7 is supported at each end by a respective bracket.
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket 9 on the left axial end disposed between electric motor 7 and the first rotor blade (16 on left hand side of Fig 2) of Morrison USPN 3145641 with the first stator blade (20,21,22,23) fixed to bracket 27 between the electric motor and rotor blade 15 of JP-2011019860 in order to deaccelerate and pressurize the air current from the first rotor blade (see Page 3 of JP-2011019860; in the combination where the bracket on the left hand side of the motor of Morrison USPN 3145641 is modified, with the teachings of JP-2011019860 the structure of elements 20,21,22,23 of JP-2011019860 would regulate the air current generated by the first rotor blade (e.g. 16 on left hand side of Fig 2) of Morrison USPN 3145641); and modify the bracket 9 on the right axial end disposed between electric motor 7 and the second rotor blade (16 on right hand side of Fig 2) of Morrison USPN 3145641 with the second stator blade (20,21,22,23) fixed to bracket 27 between the electric motor and rotor blade 15 of JP-2011019860 in order to deaccelerate and pressurize the air current from the second rotor blade (see Page 3 of JP-2011019860; in the combination where the bracket on the right hand side of the motor of Morrison USPN 3145641 is modified, with the teachings of JP-2011019860 the structure of elements 20,21,22,23 of JP-2011019860 would regulate the air current generated by the second rotor blade (e.g. 16 on right hand side of Fig 2) of Morrison USPN 3145641).
Regarding Claim 3: JP-2011019860 does disclose the limitations: further comprising a first wind guide plate 24 provided between the first stator blade (20,21,22,23) and the motor 11 (as seen in Fig 1 element 24 is provided between elements 22,23 and the motor 11) and to guide the air current towards the motor (i.e. guide the air current towards the motor as seen in Fig 1).
Regarding Claim 5: JP-2011019860 does disclose the limitations: wherein the second stator blade (20,21,22,23) includes: a second main plate (= plate portion generally indicated by element 20 in Fig 1 & circular main plate 21) having a third surface (= top surface of elements 20 and 21 in Fig 1) and a fourth surface (= bottom surface of elements 20 and 21 in Fig 1) that is a surface on a side opposite to the third surface (the bottom surface is a surface on a side (e.g. the bottom) opposite to the third surface (e.g. the top surface)); and a vane (i.e. substantially arc-shaped stationary blades 22 with extended portions 23, see Fig 1-3) formed on the third surface (as seen in Fig 1, element 22 is formed on the third surface) and to regulate an air current generated by rotation of the second rotor blade (i.e. regulate the pressure and speed of the air current generated by rotation of the rotor blade, see Page 3 of JP-2011019860).
Regarding Claim 6: JP-2011019860 does disclose the limitations: further comprising a second wind guide plate 24 provided between the second stator blade (20,21,22,23) and the motor 11 and to guide the air current generated by the rotation of the second rotor blade towards the motor (i.e. guide the air current towards the motor as seen in Fig 1).
Regarding Claim 7: Morrison USPN 3145641 as evidenced by JP-2011019860 does disclose the limitations: wherein the motor (Morrison - 7) includes: a rotor; and a shaft (Morrison - 8) fixed to the rotor and able to rotate the first rotor blade (Morrison - 16 on left hand side of Fig 2) and the second rotor blade (Morrison - 16 on right hand side of Fig 2; as seen in Figure 2 shaft 8 is fixed to both the first and the second rotor blades, additionally while Morrison USPN 3145641 does not explicitly describe the motor as having a rotor fixed to shaft 8, the examiner takes official notice that this structure would be implicit for the motor to transmit the necessary rotational force to shaft 8 and rotate each of the first and second rotor blades. Furthermore JP-2011019860 provides evidence that electric motors (e.g. 11 of JP) are known to have rotors (e.g. 12 of JP) which rotates the rotor blade via a shaft (e.g. 14 of JP) the shaft being fixed to both the rotor blade and the rotor (i.e. as seen in Fig 1 of JP)).
Regarding Claim 8: Morrison USPN 3145641 as modified by JP-2011019860 does disclose the limitations recited in claim 7. Additionally Morrison USPN 3145641 discloses the limitations: wherein the motor (Morrison -7) includes a motor frame covering the rotor (Morrison - brackets 9 in the art of Morrison as shown in Figure 2 as covering each axial end of motor 7 in Fig 2, additionally as seen in Figure 2 of Morrison the structure of brackets 9 are shown as surrounding motor 7, thus brackets 9 would cover the rotor of the motor), and the motor frame is formed on both sides in the axial direction (in Morrison the brackets 9 on each axial end of motor 7 are formed on both sides of the motor in the axial direction). Morrison USPN 3145641 is silent regarding the limitations: holes, the holes passing through the motor frame in the axial direction.
However JP-2011019860 does disclose the limitations: the motor 11 includes a motor frame 27 covering the rotor (as seen in Fig 1 of JP the structure of bracket 27 axially covers rotor 12 of motor 11), and the motor frame 27 has holes 28 formed in the axial direction (holes 28 are formed in the axial direction of motor 11), the holes 28 passing through the motor frame 27 in the axial direction (as seen in Figure 1, holes 28 pass through motor frame 27 in the axial direction).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket 9 on the left axial end disposed between electric motor 7 and the first rotor blade (16 on left hand side of Fig 2), and the bracket 9 on the right axial end disposed between electric motor 7 and the second rotor blade (16 on right hand side of Fig 2) of Morrison USPN 3145641 with the bracket 27 having ventilation holes 28 as taught by JP-2011019860 in order to provide openings in the structure surrounding the motor (i.e. bracket 27 / motor frame 27) which air can be lead to cool the motor (see bottom of Page 2 and top of Page 3 of JP-2011019860, also see Figure 1 of JP-2011019860). --it is noted that holes 28 would only be in the frame of the motor of Morrison and would not affect the operation of the motor--

    PNG
    media_image3.png
    681
    990
    media_image3.png
    Greyscale
 Annotated Figure 2 of Morrison USPN 3145641 (Attached Figure 1)

Regarding Claim 9: Morrison USPN 3145641 does disclose the limitations: wherein the motor frame (see Annotated Figure 2 of Morrison USPN 3145641 (Attached Figure 1) above) is formed on both sides of the motor in a radial direction (as seen in Attached Figure 1, the indicated motor frame portion is formed on both sides of the motor in the radial direction). Morrison USPN 3145641 is silent regarding the limitations: wherein the motor frame has holes formed on both sides of the motor in a radial direction, the holes passing through the motor frame in the radial direction. 
However JP-2011019860 does disclose the limitations: a motor frame 35, wherein the motor frame 35 has holes (i.e. air discharge ports 37) formed on both sides of the motor in a radial direction (as seen in Fig 1, elements 37 are formed on opposite radial sides of motor frame 35), the holes passing through the motor frame in the radial direction (as seen in Fig 1 holes 37 pass through motor frame 35 in the radial direction). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor frame portions between brackets at the axial ends (Attached Figure 1) of Morrison USPN 3145641 with the air discharge ports 37 in the motor frame 35 as taught by JP-2011019860 in order to allow the air currents which had entered the motor frame via the brackets on the axial ends to be able escape the motor frame. --it is noted that holes 37 would only be in the frame of the motor of Morrison and would not affect the operation of the motor--
Regarding Claim 10: Morrison USPN 3145641 as modified by JP-2011019860 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Morrison USPN 3145641 does disclose the limitations: wherein the casing 1 has: a first intake (14,15 on left hand side of Figure 2) formed to face the first rotor blade (as seen in Fig 2 element 15 on the left hand side of Fig 2 faces the first rotor blade (element 16 on the left hand side of Fig 2)); and a second intake (14,15 on right hand side of Figure 2) formed to face the second rotor blade (as seen in Fig 2 element 15 on the right hand side of Fig 2 faces the second rotor blade (element 16 on the right hand side of Fig 2)). 
Regarding Claim 22: Morrison USPN 3145641 does disclose the limitations: wherein the casing 1 comprises a first fan cover (Attached Figure 1) and a second fan cover (Attached Figure 1) separated and spaced apart from each other by the first outlet and the second outlet (Attached Figure 1, Attached Figure 4) and provided on sides of the motor opposite in the axial direction (as seen in Figure 1 the first fan cover and the second fan cover are provided at opposite axial sides of the motor in the axial direction), the first fan cover covering the first rotor blade (i.e. covering element 16 on left hand side of Fig 2) and the second fan cover covering the second rotor blade (i.e. covering element 16 on right hand side of Fig 2).
Claim(s) 11, 13, 15-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2011019860 in view of JP 2008190328.

    PNG
    media_image4.png
    628
    778
    media_image4.png
    Greyscale
 Annotated Figure 1 of JP-2011019860 (Attached Figure 3)
Regarding Claim 11: JP-2011019860 discloses the limitations: A vacuum cleaner (i.e. vacuum cleaner main body 1 illustrated in Fig 8) comprising: a dust collection part 2; and an electric blower 10 to generate suction power and send dust to the dust collection part (Abstract, also see Fig 8), wherein the electric blower 10 includes: a motor 11; a first rotor blade 15 provided on one end side of the motor in an axial direction (i.e. end side of motor 11 generally indicated by element 16 in Fig 1); another side of the motor in the axial direction (see Annotated Figure 1 of JP-2011019860 (Attached Figure 3) above); 
a casing (25,27) covering the first rotor blade (as seen in Figure 1) and including a first outlet (vent hole 28, Figure 1) formed to face the motor (as seen in Figure 1)
a first stator blade (= diffuser 20, it is noted that the first stator blade is defined by the sum of its parts) provided to face the first rotor blade (element 22 of diffuser 20 radially faces the rotor blade, see Fig 1); wherein the first stator blade (diffuser 20) includes: a first main plate (= plate portion generally indicated by element 20 in Fig 1 & circular main plate 21) having a first surface (= top surface of elements 20 and 21 in Fig 1) and a second surface (= bottom surface of elements 20 and 21 in Fig 1) that is a surface on a side opposite to the first surface (the bottom surface is a surface on a side (e.g. the bottom) opposite to the first surface (e.g. the top surface)); and a plurality of vanes (i.e. plurality of substantially arc-shaped stationary blades 22 with extended portions 23, see Fig 1-3) formed on the first surface (as seen in Fig 1, element 22 is formed on the first surface) and to regulate an air current generated by rotation of the first rotor blade (i.e. regulate the pressure and speed of the air current generated by rotation of the rotor blade, see Page 3 of JP-2011019860), wherein the plurality of vanes (22,23) are arranged in a radial pattern (i.e. radial pattern seen in Fig 2-3) around a rotation center (i.e. element 14 in Fig 1-3) of the first rotor blade 15, wherein the first rotor blade 15 is a first mixed flow fan (element 15 is able to move air in both the axial direction and the radial direction, thus it is a mixed flow fan). JP-2011019860 is silent regarding the limitations: a second rotor blade provided on another side of the motor; and a second stator blade provided to face the second rotor blade, the second rotor blade is a second mixed flow fan.
Additionally, if the impeller 15, casing (25,27), and diffuser 20 were provided at the another side of the motor in the axial direction, then JP-2011019860 would also disclose the limitations: a second rotor blade 15 provided on the motor (i.e. attached to output shaft 14 of the motor, e.g. when 15 is provided at the another side); a second outlet (i.e. vent hole 28 formed in element 27, when casing 25,27 is provided at the another side of the motor in the axial direction), and a second stator blade (=20,21,22,23, e.g. when 20,21,22,23, are provided at the another side) provided to face the second rotor blade (element 22 radially faces the rotor blade 15, see Fig 1) 
However, JP 2008190328 does disclose the limitations: 
an electric blower (1,2,3) to generate suction power (the structure would be capable of generating suction power at inlets 12,22 in Fig 1) wherein the electric blower (1,2,3) includes: a motor 32; a first rotor blade 11 provided on one end side of the motor in an axial direction (i.e. provided on a bottom end side of rotor 33 of motor 32 in Fig 1, the bottom end of the rotor is an axial end of the rotor); a second rotor blade 21 provided on another side of the motor (i.e. provided on a top end side of rotor 33 of motor 32 in Fig 1) opposite to the first rotor blade in the axial direction (second rotor blade 21 is on the opposite axial end of the rotor from the first rotor blade 11); a casing (=10,20,30) comprising a first casing (e.g. structure 10 surrounding the first rotor blade) and a second casing (e.g. structure 20 surrounding the second rotor blade); the casing (10,20,30) covering the first rotor blade and the second rotor blade (as seen in Figure 1 and Figure 2); wherein the second rotor blade 21 is made the same as the first rotor blade 11, and the second casing (e.g. structure 20 surrounding the second rotor blade) is made the same as the first casing (e.g. structure 10 surrounding the first rotor blade), as a result the loads generated by the first rotor blade and the second rotor blade are offset (see bottom of page 2 - the fourth paragraph on page 3 of JP 2008190328), wherein the first rotor blade 11 is a first mixed flow fan (element 11 is able to move gas in both the axial direction and the radial direction, thus it is a mixed flow fan), and the second rotor blade is a second mixed flow fan (element 21 is able to move gas in both the axial direction and the radial direction, thus it is a mixed flow fan).
Hence it would have been obvious to one of ordinary skill in the art to combine                                                                                                           the prior art elements of: 
The another side of the motor of JP-2011019860. 
with the prior art elements of: 
rotor blade 15, stator blade (=20,21,22,23), and casing structure 25, 27 surrounding the rotor blade 15 of JP-2011019860.
according to the known method of: 
method of arranging the same rotor blade structure and the same casing structure surrounding the rotor blade structure at each axial end of the blower device, so that the forces created by the interaction between the rotor blade and the casing structure on the one side of the motor are the same as the forces created by the interaction of the rotor blade and the casing structure on the another side of the motor opposite to the first side in the axial direction, such that the first loads (i.e. the loads created by the first rotor blade) and the second loads (i.e. the loads created by the second rotor blade) are offset (Page 3 of JP 2008190328), and as a result the axial force applied to the rotating shaft of the motor can be suppressed as much as possible (Page 3 of JP 2008190328). 
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. providing identical rotor blade and casing structure at the opposite axial ends of the blower device, such that forces generated by the blower device offset one another) with no change in their respective functions, and the combination would have yielded no more than the predictable results of ensuring that the axial force applied to the rotating shaft of the motor can be suppressed as much as possible (Page 3 of JP 2008190328).
Regarding Claim 13: JP-2011019860 does disclose the limitations: further comprising a first wind guide plate 24 provided between the first stator blade (20,21,22,23) and the motor 11 (as seen in Fig 1 element 24 is provided between elements 22,23 and the motor 11) and to guide the air current towards the motor (i.e. guide the air current towards the motor as seen in Fig 1).
Regarding Claim 15: JP-2011019860 does disclose the limitations: wherein the second stator blade (20,21,22,23) includes: a second main plate (= plate portion generally indicated by element 20 in Fig 1 & circular main plate 21) having a third surface (= top surface of elements 20 and 21 in Fig 1) and a fourth surface (= bottom surface of elements 20 and 21 in Fig 1) that is a surface on a side opposite to the third surface (the bottom surface is a surface on a side (e.g. the bottom) opposite to the third surface (e.g. the top surface)); and a vane (i.e. substantially arc-shaped stationary blades 22 with extended portions 23, see Fig 1-3) formed on the third surface (as seen in Fig 1, element 22 is formed on the third surface) and to regulate an air current generated by rotation of the second rotor blade (i.e. regulate the pressure and speed of the air current generated by rotation of the rotor blade, see Page 3 of JP-2011019860).
Regarding Claim 16: JP-2011019860 does disclose the limitations: further comprising a second wind guide plate 24 provided between the second stator blade (20,21,22,23) and the motor 11 and to guide the air current generated by the rotation of the second rotor blade towards the motor (i.e. guide the air current towards the motor as seen in Fig 1).
Regarding Claim 17: JP-2011019860 does disclose the limitations: wherein the motor 11 includes: a rotor 12; and a shaft 14 fixed to the rotor and able to rotate the first rotor blade and the second rotor blade (as seen in Fig 1 the first rotor blade 15 is fixed to shaft 14, furthermore in the combination discussed above in the rejection of Claim 11, the second rotor blade would be fixed to the another side of the motor at the opposite axial end of shaft 14, and the motor would be able to rotate the second rotor blade as well).
Regarding Claim 23: JP-2011019860 as modified by JP 2008190328 does disclose the limitations: wherein the casing (JP-‘860 - 25,27 | JP-‘328 - 10,20,30) comprises a first fan cover (JP-‘860 - 25 (seen in Figure 1 & Attached Figure 3)) and a second fan cover (JP-‘860 - 25 | JP-‘328 - 20) separated and spaced apart from each other by the first outlet and the second outlet (in the combination of prior art, when the another side of the motor of JP-‘860 is combined with the prior art elements of rotor blade 15, stator blade (=20,21,22,23), and casing structure 25, 27 surrounding the rotor blade 15 of JP-2011019860 according to the method taught by JP 2008190328; the first outlet (i.e. element 28 near the one side of the motor (end generally indicated by element 16 in Figure 1) and the second outlet (i.e. element 28 near the another side of the motor) when the same casing structure is provided surrounding the rotor blade structure at each axial end of the blower casing according to the method taught by JP 2008190328; then the first outlet and the second outlet would be located axially between opposing fan covers (i.e. elements 25) at the two axial ends of the casing) and provided on sides of the motor opposite in the axial direction (as explained above the two opposing fan covers (i.e. elements 25) would be at the two axial ends of the casing in the combination of JP-2011019860 as modified by JP 2008190328), the first fan cover covering the first rotor blade (it does see Figure 1, Attached Figure 3) and the second fan cover covering the second rotor blade (as explained above the second fan cover (i.e. element 25 of casing 25,27) would cover the second rotor blade (which is identical to the first rotor blade 15) at the another side of the motor in the combination of JP-2011019860 as modified by JP 2008190328).

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).	
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Page 9 ¶5-Page 15 end: Applicant traverses the rejection of claim 1 based on  the prior art of Morrison USPN 3145641, Adachi JP 2011-019860, and Miyagawa JP 2008190328.
--Arguments not persuasive. Applicants first argument is directed to the claim language of “a casing covering the first rotor blade and the second rotor blade and including a first outlet formed to face the motor and a second outlet formed to face the motor.” Applicant reproduces Figure 1 of the instant application stating that elements 32a, and 32b are the claimed outlets. And then asserts that the prior art of Morrison does not teach “a first outlet formed to face the motor and a second outlet formed to face the motor.” as claimed (because Morrison does not disclose the same structural arrangement as the instant application). 
In response to Applicant's argument that the prior art of Morrison does not teach the argued first and second outlet limitations (because Morrison does not disclose the same structural arrangement as the instant application), Applicant misinterprets the principle that claims are interpreted in the light of the specification. Although the outlets 32a and 32b are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices, Inc., 7 USPQ2d 1064. Furthermore, it is noted that the claim language defining the first and second outlets is very broad, and the only constraint directed to the first and second outlets is that they are each formed to face the motor. However there is no requirement in the language of the claim that the two outlets be isolated from one another or that the two outlets are spatially constrained with respect to one another, such that the particular arrangement illustrated in the reproduced Figure 1 of the instant application is made mandatory by the particular language used in independent claim 1. Therefore, for at least the reasons explained above, Applicants arguments are not persuasive.--

Page 16 ¶1: Applicant traverses the rejection of claim 11 (based on the arguments of Page 14 ¶1-Page 15 end) without providing any new arguments.
--Arguments not persuasive. It is noted that the language of claim 11 is different than the language of claim 1, also the combination of prior art used to reject claim 11 is different than the combination of prior art used to reject claim 1. However, applicant is arguing as if this is not the case. Thus Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore Applicant provides no traversal regarding the combination of Adachi JP 2011-019860 in view of Miyagawa JP 2008190328 and how the combination of the prior art of Adachi (JP 2011-019860) as modified by Miyagawa (JP 2008190328) addresses the limitations of previously pending claim 11 (i.e. claim 11 as filed on 06/10/2022) as explained in The non-final office action mailed on 07/27/2022. Therefore since no traversal was made, it is understood by the examiner, that Applicant agrees with the previous combination made by the examiner. Additionally as explained in the office action above, the combination of Adachi (JP 2011-019860) as modified by Miyagawa (JP 2008190328) discloses “a casing covering the first rotor blade and the second rotor blade and including a first outlet formed to face the motor and a second outlet formed to face the motor”  as articulated in the rejection of claim 11. Thus Applicants arguments are not found persuasive.--
Page 16 ¶5-Page 17 end: Applicant traverses the rejection of claim 22 based on the prior art of Morrison. 
--Arguments not persuasive. Applicant has failed to argue against the particular way the prior art of Morrision is used to reject claim 22 under 103 based on the combination of Morrison USPN 3145641 and Adachi (JP 2011-019860), thus applicants arguments are not persuasive.--
Page 16 ¶5-Page 17 end: Applicant traverses the rejection of claim 23 based on the prior art of Morrison.
--Arguments not persuasive. It is noted that the language of claim 11 is different than the language of claim 1, also the combination of prior art used to reject claim 11 is different than the combination of prior art used to reject claim 1. In a similar way, because of the dependency of claim 23 on claim 11 (and not claim 1), claim 23 is different than claim 22. However, applicant is arguing as if this is not the case. Thus Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, the arguments do not show how the amendments avoid such references or objections. Thus Applicants arguments are not found persuasive.--

Applicant’s arguments (Page 16 ¶1-4) and (Page 16 ¶5-Page 17 end) with respect to claim(s) 12 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746